968 F.2d 20
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Heulon PERRIN, Jr., Plaintiff-Appellant,v.Kristi L. KENNEDY;  Talent Tree Personnel, Defendants-Appellees.
No. 91-1317.
United States Court of Appeals, Tenth Circuit.
June 19, 1992.

Before LOGAN, BARRETT and EBEL, Circuit Judges.
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Heulon Perrin, Jr. filed a complaint against Kristi L. Kennedy, apparently an employee of Talent Tree Personnel, alleging violation of 28 U.S.C. § 158(a)(3) because plaintiff had an application for employment with that company for approximately three months and the company displayed "tortious conduct" in not hiring him.


3
We AFFIRM for substantially the reasons stated in the district court's Order of Dismissal dated August 20, 1991.


4
The mandate shall issue forthwith.


5
---------------



* This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3.